Exhibit 10.20

Summary of the Registrant’s Compensatory Arrangements with Executive Officers

 

Name and Title

   Base Salary  

Paul Sagan

   $ 625,000   

President and CEO

  

J. Donald Sherman

   $ 429,525   

Senior Vice President – Chief Financial Officer

  

Debra Canner

   $ 284,625   

Senior Vice President – Human Resources

  

George Conrades

   $ 70,000 1 

Executive Chairman

  

Melanie Haratunian

   $ 336,375   

Senior Vice President and General Counsel

  

Robert Hughes

   $ 429,525   

Executive Vice President – Global Sales, Services and Marketing

  

Tom Leighton

   $ 20,000   

Chief Scientist

  

 

 

 

1

Reflects cash compensation for serving as Executive Chairman of the Board of
Directors